718 S.E.2d 157 (2011)
STATE of North Carolina
v.
Charles David BECTON.
No. 376A11-2.
Supreme Court of North Carolina.
October 25, 2011.
Thomas Henry, Assistant Attorney General, for State of North Carolina.
Charles Becton, Durham, for Becton, Charles D.

ORDER
Upon consideration of the application filed by Defendant on the 24th of October 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 25th of October 2011."